Citation Nr: 1125214	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January to June 1996.  He also had service with the United States Marine Corps Reserve through January 2002.       

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated his desire to testify at both a Decision Review Officer (DRO) hearing and a Board videoconference hearing in August 2007 correspondence.  He reiterated his request for a Board hearing in August 2007 and August 2010 VA Form 9s.  A DRO hearing was scheduled for October 2010.  In October 2010, he requested that he be rescheduled at a later date due to illness.

A Board videoconference hearing was scheduled for May 2011.  A Report of Contact, dated less than two weeks before the May 2011 scheduled hearing, shows that he had only recently received notice of the May 2011 hearing and requested that he be rescheduled due to a medical appointment.  

Pursuant to 38 C.F.R. § 3.103(c) (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Board notes that the Veteran failed to file a timely motion for rescheduling his Board hearing pursuant to C.F.R. § 20.702(c) but nonetheless finds that good cause has been shown to reschedule the hearing.  

Therefore, he must be provided an opportunity to present testimony at both a DRO and a Board videoconference hearing before appellate review.  If he desires to withdraw one or both of the hearings, he should do so in writing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for both a DRO hearing, as well as a Board videoconference hearing.  All correspondence and any hearing transcripts regarding any hearing conducted should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

